DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Cynthia L. Wu on September 23, 2021.

The application has been amended as follows:

CLAIMS

Claim 9 has been cancelled. Claims 1, 11 have been amended as following:

1.	(Currently amended) A method for wave propagation prediction, comprising:
obtaining input data, wherein the input data include transmitter information of a transmitter, receiver information of a receiver, and scene information;
integrating and processing the input data, including:
dividing a cone of an original millimeter wave (mmWave) into a plurality of sub cones,
by using a neural network obtained through a machine learning approach, based on the input data of the rays coming from each sub cone, and 
determining rays coming from one or more sub cones, among the plurality of sub cones, that have a total contribution weight to the RSS larger than a preset threshold value as dominant rays in the neural network obtained through the machine learning approach; 
after the dominant rays are determined based on the one or more sub cones among the plurality of sub cones using the neural network obtained through the machine learning approach, performing ray tracing based on input data corresponding to the dominant rays to predict wave propagation with an increased computing efficiency;
wherein:
for determining the dominant rays, the machine learning approach includes a learning stage and a test stage, wherein:
the learning stage includes receiving the transmitter information, the receiver information, and the scene information, and performing a feature selection process to select relevant features; and
the test stage includes classifying the selected relevant features to obtain the neural network for determining the dominant rays.

9. (Canceled)

11.	(Currently amended) A system for wave propagation prediction, comprising:

a dominant ray selector, configured to integrate and process the input data, including:
dividing a cone of an original mmWave into a plurality of sub cones,
determining a contribution weight of rays coming from each sub cone contributed to received signal strength (RSS) at the receiver, by using a neural network obtained through a machine learning approach, based on the input data of the rays coming from each sub cone, and
determining rays coming from one or more sub cones, among the plurality of sub cones, that have a total contribution weight to the RSS larger than a preset threshold value as dominant rays in the neural network obtained through the machine learning approach; and
a 3D ray tracing engine, configured, after the dominant rays are determined based on the one or more sub cones among the plurality of sub cones using the neural network obtained through the machine learning approach, to perform ray tracing based on input data corresponding to the dominant rays to predict wave propagation with an increased computing efficiency; 
wherein:
for determining the dominant rays, the machine learning approach includes a learning stage and a test stage, wherein:
the learning stage includes receiving the transmitter information, the receiver information, and the scene information, and performing a feature selection process to select relevant features; and
the test stage includes classifying the selected relevant features to obtain the neural network for determining the dominant rays.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-8 and 10-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Narasimha et al. (US-2019/0253900-A1), teaches a method for wave propagation prediction (Abstract; ¶0058), comprising: obtaining input data, wherein the input data include transmitter information of a transmitter, receiver information of a receiver, and scene information (¶0013; ¶0027; Fig. 1 and ¶0058); integrating and processing the input data (¶0013; Fig. 12B and ¶0191-0194), including: dividing a cone of an original millimeter wave (mmWave) into a plurality of sub cones (Fig. 1; ¶0060-0062; ¶0013), determining a contribution weight of rays coming from each sub cone contributed to received signal strength (RSS) at the receiver, using a neural network obtained through a machine learning approach based on the input data of the rays coming from each sub cone (Fig. 1; ¶0014; ¶0060; ¶0070; ¶0089; ¶0107; ¶0140; ¶0163), and determining rays coming from one or more sub cones, among the plurality of sub cones, that have a total contribution weight to the RSS as dominant rays in the neural network obtained through the machine learning approach (Fig. 1; ¶0014; ¶0060; ¶0089; ¶0107; ¶0140); and the dominant rays are determined based on the one or more sub cones among the plurality of sub cones using the neural network obtained through the machine learning approach, performing ray tracing based on input data corresponding to the dominant rays to predict wave propagation (¶0014; ¶0060; ¶0089-0090; Fig 4 and ¶0093).
Thomas et al. (US-9,331,767-B1), teaches weight larger than a preset threshold value as dominant rays (Thomas- col 9, lines 5-19).
Levin et al. (US-2011/0287778-A1), teaches after the dominant rays are determined based on the one or more sub cones among the plurality of sub cones, performing ray tracing 
McCombe et al. (US-2009/0128562-A1), teaches performing ray tracing based on diffuse scattering (¶0143; ¶0186; ¶0214; ¶0219).
Volkov et al. (US-6,777,684-B1), teaches outputting spatial statistical data and temporal statistical data (col 8, lines 19-22; col 17, lines 35-40; col 25, lines 24-31).
Tiwari et al. (US-2018/0102858-A1), teaches power delay profile (PDP) and a heat map based on the RSS (Fig. 7H and ¶0316; Figs. 8E-F and ¶0195-0196).
Popoola et al. (Determination of Neural Network Parameters for Path Loss Prediction in Very High Frequency Wireless Channel), teaches a test stage (page 150463, right column, 2nd paragraph; page 150469, left column, 1st paragraph).
Zhang et al. (US-10,571,925-B1), teaches a larger preset threshold value corresponds to a higher calculation accuracy (col 38, lines 9-13).

Found references:  
M. Kobal (A thinning method using weight limitation for air-shower simulations) teaches weight of rays coming from the plurality of sub cones is 1 (page 259, 1. Introduction; page 261, 2. Statistical thinning; page 267, right column, 2nd paragraph).
Ozdas et al. (US-2014/0333623-A1), teaches a hybrid rendering system uses ray tracing and sampling of light transport data volumetrically dispersed in a 3-D space. For example, a method for use in rendering from a virtual 3-D scene comprises tracing a ray, in a direction, from a point in a 3-D scene up to a maximum distance of a transition zone (¶0006).
Peterson et al. (US-2009/0096789-A1), teaches a computer readable medium stores computer readable instructions for machine execution of a method for adaptively ray tracing a three-dimensional scene composed of primitives using intermediate ray shading results. The method comprises emitting rays from a plurality of samples, each ray associated with a 
Cudak et al. (US-2015/0201368-A1), teaches at least a method and an apparatus to determine a dominant access point of a cluster of access points based on signaling from at least one access point associated with the cluster of access points; and in response to the determining, direct communications towards the dominant access point of the cluster of access points (Abstract).
Deng et al. (US-2019/0104549-A1), teaches performing a random access (RA) procedure (Abstract). Deng further teaches the weights are selected by an algorithm or function within the WTRU to form an antenna pattern, i.e., a transmit beam or a receive beam, with the main lobe of the beam (the maximum gain of the antenna pattern) pointed to a direction in both azimuth and elevation plan (3D direction) that is intended by the algorithm and function (¶0078).

When considering Claim 1 as a whole, however, the prior art does not teach the limitation of "after the dominant rays are determined based on the one or more sub cones among the plurality of sub cones using the neural network obtained through the machine learning approach, performing ray tracing based on input data corresponding to the dominant rays to predict wave propagation with an increased computing efficiency;” “wherein: for determining the dominant rays, the machine learning approach includes a learning stage and a test stage, wherein:” “the learning stage includes receiving the transmitter information, the receiver information, and the scene information, and performing a feature selection process to select relevant features; and” “the test stage includes classifying the selected relevant features to obtain the neural network for determining the dominant rays." as recited by amended independent claim 1 (emphasis added) as described in Figure 4 and the specification at least at paragraphs 7, 9-10, 12, 27-31, 44.

When considering the amended claim 11 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/MICHAEL LE/
Primary Examiner, Art Unit 2619